Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 51-52 and 54-91 have been considered but are moot because the arguments do not apply to the new rejection made below. 

Claim Objections
Claim 51 is objected to because of the following informalities: “an digitally rendered media stream” should read “a digitally rendered media stream”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 51-52, 59-60, 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger (US 20150095460, hereinafter Berger) in view of Swaminathan et al. (US 20140040026, hereinafter Swaminathan) and Rothschild et al. (US 20140237520, hereinafter Rothschild.)
Regarding claim 51, “A computerized method for recording an digitally rendered media stream so that it is subsequently accessible to a computerized client device, the computerized method comprising” Berger teaches (¶0030) device is computer implemented (e.g., computer, laptop, notebook, tablet. i.e., digital device with processor, memory, and software), example device on Fig. 6 includes a display; (¶0040) streaming video over IP networks to devices; (¶0044 and ¶0046) streaming video is downloaded/recorded; (¶0096 and ¶0048) once video is recorded the user can watch video without network connection; (¶0031, ¶0018, ¶0020) app running on device plays out the video
As to “using, at the computerized client device in data communication with a managed network during at least a first period, at least one data structure to access the digitally rendered media stream,” Berger teaches (¶0094 and ¶0099) that the app that plays out the video, on an device, fetches and reads a manifest (i.e., network data structure) from a server; (¶0003) a content delivery network; (¶0032) system that provides or supports a service that delivers video.
As to “the at least one data structure comprising a plurality of uniform resource locators (URLs) indicative of a plurality of respective first network locations of the managed network where a plurality of respective digitally rendered media segments can be accessed” Berger teaches (see Fig.4) that original manifest includes URL of fragments on the CDN; (¶0100) using the manifest URLs (i.e., metadata elements) to obtain the fragments; (¶0022, ¶0003, and Fig. 2) fragment are downloaded from a server that is part of a CDN; (¶0103) URL is a pointer to the network address of the fragment on the CDN.
As to “causing storage of at least a portion of the accessed plurality of digitally rendered media segments in one or more second… network locations accessible by the computerized client device; causing production of an off-network local data structure with data relating to the one or more second… network locations, the off-network local data structure comprising a version of the at least one data structure configured based on one or more parameters associated with at least one of the computerized client device so as to be compatible with one or more capabilities of the computerized client device” Berger teaches (¶0102) generating a new manifest file that points to the downloaded fragments in their locations on the device (i.e., one or more parameters); (¶0105) local/updated manifest is used to stream/play out the video; (¶0017) manifest file points to location of each of the fragments either locally, if the fragment has been stored locally or remotely if the fragment is not stored locally; (¶0070 and claim 63) content is associated with a network DVR; Berger teaches (¶0105) local/updated manifest is used to stream/play out the video.
As to “and utilizing the off-network local data structure to access, at a second time period and according to the configured off-network local data structure, the at least portion of the plurality of digitally rendered media segments stored in the one or more second … network locations.” Berger teaches (¶0105) local/updated manifest is used to stream/play out the video; (¶0095 and ¶0048) once video is recorded the user can watch video without network connection.
Berger does not teach “at least two of the plurality of URLs each associated with a respective different type of service.” However, Swaminathan teaches (¶0018, ¶0029, ¶0032, Fig. 8d) a manifest with content URLs and advertisement URLs (i.e., an content service and advertisement service.) Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method that uses a manifest as taught by Berger to include both content and advertisement URLs in the manifest file as taught by Swaminathan for the benefit of monetizing the content stream.
Berger and Swaminathan do not teach that a second “cloud-based” network location and “one or more requirements associated with off-network playback of the digitally rendered media stream.” However, Rothschild teaches (¶0069, ¶0071, and ¶0125) manifest may be generated by nDVR client and then transmitted it to nDVR server for storage, the nDVR application may request the latest manifest file for the source; (¶0064) nDVR receives request to record live content and a manifest file is generated; (¶0092, ¶0102-¶0104) uniform resource identifiers for media segments are stored in a manifest file pointing to nDVR storage; (¶0025) the nDVR storage array 106 may be managed as part of the CDN 104 or may be considered a separate component of the nDVR system 100; (¶0138-¶0146) a quality control check, that nDVR may store lower profile for missing file and can be marked as recorded-pristine or recorded-qh (e.g., high quality minor fixes). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method of Berger and Swaminathan that downloads media content from a remote source/media provider and rewrites URLs for a newly generated manifest file with the concept of nDVR storage as taught by Rothschild for the benefit of file redundancy (in case of hardware failure) or for the benefit of accessing the content from an additional user device(s) (e.g., STB, game console, computer, thin streaming client.)

Regarding claim 52, Berger and Swaminathan do not teach “The computerized method of Claim 51, wherein the causing storage of the at least portion of the accessed plurality of digitally rendered media segments in the one or more second cloud-based network locations accessible by the computerized client device comprises causing storage of the at least portion of the accessed plurality of digitally rendered media segments at a network edge device, the network edge device configured to deliver the plurality of digitally rendered media segments to the computerized client device without a QoS (Quality of Service) guarantee.” However, Rothschild further teaches (¶0025) nDVR is paired with an edge server; (¶0024) edge server transmits the content to destination/client devices; (¶0138, ¶0144-¶0146) a quality control check, that nDVR may store lower profile for missing file and can be marked as recorded-pristine vs recorded-near pristine or recorded-qh (e.g., high quality minor fixes), when media segments for a specific segment are missing manifest is modified to point to a lower profile for the missing file or next profile if the lowest profile is missing. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method of Berger and Swaminathan that downloads media content from a remote source/media provider and rewrites URLs for a newly generated manifest file with the concept of pointing to a lower profile or next segment as taught by Rothschild for the benefit of allowing users to continue playback without pauses.

Regarding claim 59, Berger does not teach “The computerized method of Claim 51, wherein the plurality of uniform resource locators (URLs) indicative of the plurality of respective first network locations of the managed network where the plurality of respective digitally rendered media segments can be accessed comprises a plurality of URLs associated with respective ones of different entities, the respective ones of the different entities not sharing a common network operator.” However, Swaminathan further teaches (¶0023, ¶0029, ¶0032, Fig. 1) that advertisements are from an advertisement network server/third party; (¶0027) content is from web server. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method of Berger with third party advertising as taught by Swaminathan for the benefit making easier to insert third party content/user customized content.

Regarding claim 60, Berger and Swaminathan do not teach “The computerized method of Claim 51, wherein: the causing the storage of at least the portion of the accessed plurality of digitally rendered media segments in the one or more second cloud-based network locations accessible by the computerized client device comprises causing storage of at least the portion of the accessed plurality of digitally rendered media segments without using at least portions of infrastructure of the managed network used to access the portion of the plurality of respective digitally rendered media segments at the plurality of respective first network locations; and the utilizing the off-network data structure to access, at the second time period and according to the configured off-network data structure comprises access of the portion of the plurality of digitally rendered media segments stored in the one or more second cloud-based network locations not utilizing the at least portions of the infrastructure of the managed network such that at least the portion of the accessed plurality of digitally rendered media segments stored in the one or more second network locations can be accessed irrespective of connectivity of the computerized client device to the managed network.” Rothschild further teaches (¶0069, ¶0071, and ¶0125) manifest may be generated by nDVR client and then transmitted it to nDVR server for storage, the nDVR application may request the latest manifest file for the source; (¶0064) nDVR receives request to record live content and a manifest file is generated; (¶0092, ¶0102-¶0104) uniform resource identifiers for media segments are stored in a manifest file pointing to nDVR storage; (¶0025) the nDVR storage array 106 may be managed as part of the CDN 104 or may be considered a separate component of the nDVR system 100; (¶0029) clients communicate over one or more networks with the nDVR storage array. Thus, clients communicate with the nDVR storage that is a separate component from the CDN. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method of Berger and Swaminathan that downloads media content from a remote source/media provider and rewrites URLs for a newly generated manifest file with the concept of non-managed nDVR storage as taught by Rothschild for the benefit of file redundancy (in case of hardware/network failure.)

Regarding claim 64, “The computerized method of Claim 51, wherein the production of the off- network local data structure is effected in real-time during rendering of the at least portion of the plurality of digitally rendered media segments at the computerized client device.” Berger teaches (¶0111) playout after some of the fragments have been downloaded (if some of the new manifest file has been generated), by streaming those fragments from the local storage, even though the rest of the fragments have not yet been received from the CDN; (¶0087, ¶0109) a mobile device may download the content object as quickly as it is created.

Claim(s) 54, is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger, Swaminathan, and Rothschild in view of Bhogal et al. (US 20130044996, hereinafter Bhogal.)
Regarding claim 54, Berger, Swaminathan, and Rothschild do not teach “The computerized method of Claim 51, further comprising, based at least on the one or more capabilities of the computerized client device, identifying one or more of the accessed plurality of digitally rendered media segments which can be ignored; wherein the causing storage of the accessed plurality of digitally rendered media segments in the one or more second cloud-based network locations accessible by the computerized client device comprises not storing the identified one or more of the accessed plurality of digitally rendered media segments.” However, Bhogal teaches (¶0015) a recording device (e.g., recording device 14 in FIG. 1) may suggest or enable intelligent decisions for recording a low resolution broadcast (e.g., it has been inferred that the broadcast will most likely be watched on a low resolution device with standard audio capabilities) instead of a high definition broadcast. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method that downloads media content from a remote source/media provider and rewrites URLs for a newly generated manifest file on an nDVR storage as taught by Berger, Swaminathan, and Rothschild with the intelligent decisions for recording as taught by Bhogal in order to save memory space.

Claim(s) 55, is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger, Swaminathan, and Rothschild in view of Rajagopalan (US 20130188926.)
Regarding claim 55, Berger, Swaminathan, and Rothschild do not teach “The computerized method of Claim 51, further comprising identifying one or more of the accessed plurality of digitally rendered media segments which have been previously stored in the one or more second cloud-based network locations; wherein the causing storage of the accessed plurality of digitally rendered media segments in the one or more second cloud-based network locations accessible by the computerized client device comprises not storing the identified one or more of the accessed plurality of digitally rendered media segments.” However, Rajagopalan teaches (¶0041, ¶0044) manager prevents duplicates of content from being stored during network recording. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method that downloads media content from a remote source/media provider and rewrites URLs for a newly generated manifest file on an nDVR storage as taught by Berger, Swaminathan, and Rothschild with the prevention of duplicates as taught by Rajagopalan in order to reduce costs and space associated with storing. 

Claim(s) 56-57, is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger, Swaminathan, and Rothschild in view of Lu et al. (US 20050227773, hereinafter Lu.)
Regarding claim 56, Berger, Swaminathan, and Rothschild do not teach “The computerized method of Claim 51, wherein the one or more requirements comprise an access restriction configured to ensure that the off-network playback of the digitally rendered media stream is only available for the computerized client device, the access restriction implemented via tracking of attempted off-network playback of the digitally rendered media stream on one or more other devices associated with the computerized client device.” However, Lu teaches (¶0060, ¶0062) DRM that protects content and how it is used; (¶0067) content can be transferred between devices in offline mode; (¶0074) the file can be copied and sent to others. However, the other users are not authorized to view the content until they contact the video server and pay for the right to view the content in an agreed upon manner. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method that downloads media content from a remote source/media provider as taught by Berger, Swaminathan, and Rothschild with the DRM/protection as taught by Lu in order to prevent unauthorized sharing/distribution of content and to protect income streams. 

Regarding claim 57, Berger, Swaminathan, and Rothschild do not teach “The computerized method of Claim 51, wherein the one or more requirements comprise an access restriction configured to ensure that one or more rules relating to the off-network playback of the digitally rendered media stream are imposed across both the computerized client device and one or more other devices associated with the computerized client device when considered as a whole, the access restriction enforced by a computerized network process in data communication with at least the computerized client device and the one or more other devices.” However, Lu teaches (¶0060, ¶0062) DRM that protects content and how it is used; (¶0067) content can be transferred between devices in offline mode; (¶0074) the file can be copied and sent to others. However, the other users are not authorized to view the content until they contact the video server and pay for the right to view the content in an agreed upon manner. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method that downloads media content from a remote source/media provider as taught by Berger, Swaminathan, and Rothschild with the DRM/protection as taught by Lu in order to prevent unauthorized sharing/distribution of content and to protect income streams.

Claim(s) 58, is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger, Swaminathan, and Rothschild in view of Nugent et al. (US 20150074399, hereinafter Nugent as fully supported by provisional 61877049.) 
Regarding claim 58, Berger, Swaminathan, and Rothschild do not teach “The computerized method of Claim 51, wherein the accessed plurality of digitally rendered media segments comprise a plurality of digitally rendered media segments encrypted with first credentials, and the computerized method further comprises: decrypting the plurality of encrypted digitally rendered media segments via use of the first credentials; and re-encrypting the plurality of decrypted digitally rendered media segments with second credentials, wherein the re-encrypting of the plurality of decrypted digitally rendered media segments with the second credentials enables the plurality of re-encrypted digitally rendered media segments to be securely transferred from the computerized client device to one or more other computerized client devices.” However, Nugent teaches (¶0007, ¶0041) the client device 100 can decrypt the encrypted media content 102 stream using DRM credentials received from the content provider or service provider, record the media content 102 onto memory 104, and re-encrypt the recorded media content 102 using the household key 106 (HHK); (¶0042) Client devices 100 provisioned with a household key 106 can also decrypt and play back recordings of media content 102 that were encrypted with the same shared household key 106. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method that downloads media content from a remote source/media provider as taught by Berger, Swaminathan, and Rothschild with the re-encrypting with a household key as taught by Nugent in order to reduce bandwidth consumed and storage space needed by other devices wanting to consume the content.

Claim(s) 61, is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger, Swaminathan, and Rothschild in view of Mikhailov et al. (US 20160164841, hereinafter Mikhailov, as fully supported by provisional application 61857653.)
Regarding claim 61, Berger, Swaminathan, and Rothschild do not teach “The computerized method of Claim 51, wherein the at least one data structure establishing a device-based security boundary around at least the computerized client device, the device-based security boundary enabling an operator of the managed network to maintain one or more content protection mechanisms over the plurality of respective digitally rendered media segments outside of the managed network; and the off-network local data structure maintains the device-based security boundary.” However, Mikhailov teaches (¶0033) entitlements include whether content may be streamed or downloaded for offline viewing and specification for a geographical area within which clients may consume content; (¶0016, ¶0046) adaptive streaming with manifest; (¶0039) DRM; (¶0018 and ¶0034-¶0038) entitlement/rights server. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method that downloads media content from a remote source/media provider as taught by Berger, Swaminathan, and Rothschild with the entitlement/DRM protection as taught by Mikhailov in order to prevent unauthorized distribution of content thus protecting income streams. 

Claim(s) 62, is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger, Swaminathan, and Rothschild in view of Riedl et al. (US 20090100459, hereinafter Riedl.) 
Regarding claim 62, Berger, Swaminathan, and Rothschild do not teach “The computerized method of Claim 51, wherein the plurality of respective digitally rendered media segments comprise non-time-based media segments of irregular length.” However, Riedl teaches (¶0201) segments may comprise short segments of arbitrary or irregular length, such as sports "highlight" clips lasting 10 seconds or so, or clips from live events such concerts, wherein a segment might comprise the live performance of a song, which can obviously vary in length from one song to another, or even one performance of the same song to another; (¶0195) one form of segmentation comprises segmenting a program stream at various locations within the stream corresponding to e.g., the beginning or end of a program, scene changes (such as where advertisements might be spliced in), or other logical boundaries. Alternatively, segmentation may occur based on a temporal scheme (e.g., a boundary or segmentation at every 5.0 minutes of content). Segmentation using other approaches as well. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method that downloads media content from a remote source/media provider as taught by Berger, Swaminathan, and Rothschild with the segmentation as taught by Riedl to provide inter alia convenient boundaries for insertion of other content (¶0195.)

Claim(s) 63, is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger, Swaminathan, and Rothschild in view of Knepper et al. (US 20010042249, hereinafter Knepper.)
Regarding claim 63, Berger, Swaminathan, and Rothschild do not teach “The computerized method of Claim 51, wherein at least a portion of the plurality of URLs comprise one or more URLs punctuated with at least one of (i) HTML (HyperText Markup Language) tags or (ii) Javascript, configured to enable dynamic advertisement insertion.” However, Knepper teaches (¶0035, ¶0049) client uses a playlist/instruction file for playback; (¶0052) new (HTML) tags, not standard to HTML programming, have been developed as a feature of the invention (or as an independent invention) and are utilized to control the addition of advertisement files; (¶0053-¶0055) <ADInsert> html tag to insert advertisement Playlist=http://dl.sitename/folder1/folder2/adclip.zip; (¶0078-¶0079) other ways to load advertisements using HTML tags. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method that uses a manifest as taught by Berger, Swaminathan, and Rothschild to include HTML tags as taught by Knepper for the benefit of dynamically targeting advertisement to users (¶0077.)

Claim(s) 65, 67, 70, 75-78, 86-87, 89, 91 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger in view of Swaminathan, Marchand et al. (US 20160323617, hereinafter Marchand), and Rothschild.
Regarding claim 65, “A computerized method for recording a live digitally rendered media stream, the computerized method comprising” Berger teaches (¶0030) device is computer implemented (e.g., computer, laptop, notebook, tablet. i.e., digital device with processor, memory, and software), example device on Fig. 6 includes a display; (¶0040) streaming video over IP networks to devices; (¶0044 and ¶0046) streaming video is downloaded/recorded; (¶0096 and ¶0048) once video is recorded the user can watch video without network connection; (¶0031, ¶0018, ¶0020) app running on device plays out the video; (¶0044, ¶0046, ¶0087) video is live stream.
As to “receiving, at a computerized client device in data communication with a managed network, at least one network data structure associated with the live digitally rendered media stream, the at least one network data structure comprising a plurality of uniform resource locators (URLs), the plurality of URLs indicative of a plurality of respective first network locations of the managed network where a plurality of respective digitally rendered media segments may be accessed… based at least on the at least one network data structure, accessing at least two of the plurality of digitally rendered media segments from respective ones of the plurality of first network locations,” Berger teaches (¶0094 and ¶0099) that the app that plays out the video, on an device, fetches and reads a manifest (i.e., network data structure) from a server; (¶0003) a content delivery network; (see Fig.4) that original manifest includes URL of fragments on the CDN; (¶0100) using the manifest URLs (i.e., metadata elements) to obtain the fragments; (¶0022, ¶0003, and Fig. 2) fragment are downloaded from a server that is part of a CDN; (¶0103) URL is a pointer to the network address of the fragment on the CDN.
As to “storing the accessed at least two of the plurality of digitally rendered media segments in one or more second locations accessible to the computerized client device; producing a local data structure with data relating to the one or more second locations, the local data structure comprising a version of the at least one network data structure modified based on one or more parameters associated with a non-managed internetwork” Berger teaches (¶0102) generating a new manifest file that points to the downloaded fragments in their locations on the device (i.e., one or more parameters); (¶0105) local/updated manifest is used to stream/play out the video; (¶0017) manifest file points to location of each of the fragments either locally, if the fragment has been stored locally or remotely if the fragment is not stored locally; (¶0070 and claim 63) content is associated with a network DVR; Berger teaches (¶0105) local/updated manifest is used to stream/play out the video.
As to “and utilizing the local data structure to access, without data communication to the managed network and according to the one or more parameters, the at least two of the plurality of digitally rendered media segments stored in the one or more second locations, the access of the at least two of the plurality of digitally rendered media segments according to the one or more parameters comprising accessing the at least two of the plurality of digitally rendered media segments to render the live digitally rendered media stream.” Berger teaches (¶0105) local/updated manifest is used to stream/play out the video; (¶0095 and ¶0048) once video is recorded the user can watch video without network connection.
 Berger does not teach “at least two of the plurality of URLs each associated with a respective different type of service.” However, Swaminathan teaches (¶0018, ¶0029, ¶0032, Fig. 8d) a manifest with content URLs and advertisement URLs (i.e., an content service and advertisement service.) Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method that uses a manifest as taught by Berger to include both content and advertisement URLs in the manifest file as taught by Swaminathan for the benefit of monetizing the content stream.
Berger and Swaminathan do not teach “the accessing of the at least two of the plurality of digitally rendered media segments comprising accessing of the at least two of the plurality of digitally rendered media segments consistent with one or more network content delivery quality of service (QoS) guarantees configured by an operator of the managed network” However, Marchand teaches (¶0004) the term level is used for multimedia streams to designate a certain quality and spatial resolution of the content; (¶0005) each level is subdivided into time segments/chunks; (¶0015-¶0017 and ¶0020-¶0021) updating/transcoding content at target level while taking account of said initial level and making the content available at the target level; (¶0045) three different levels corresponding to different data rates and resolutions for the video sequence (e.g., LSD, SD, HD); (¶0070) a client who has paid for a better quality of service is switched to a higher target level (i.e., an agreement/guarantee); (¶0070) a service or network operator can also decide to give precedence to its own clients. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method of Berger and Swaminathan that downloads media content from a remote source from a media provider and rewrites URLs for a newly generated manifest file with the concept of a service provided according to an agreement as taught by Marchand for the benefit of monetizing video that is requires more network resource to distribute and to have a good service reputation.  
Berger, Swaminathan, Marchand do not teach “and without the one or more network content delivery QoS guarantees.” However, Rothschild teaches (¶0069, ¶0071, and ¶0125) manifest may be generated by nDVR client and then transmitted it to nDVR server for storage, the nDVR application may request the latest manifest file for the source; (¶0064) nDVR receives request to record live content and a manifest file is generated; (¶0092, ¶0102-¶0104) uniform resource identifiers for media segments are stored in a manifest file pointing to nDVR storage; (¶0025) the nDVR storage array 106 may be managed as part of the CDN 104 or may be considered a separate component of the nDVR system 100; (¶0138, ¶0144-¶0146) a quality control check, that nDVR may store lower profile for missing file and can be marked as recorded-pristine vs recorded-near pristine or recorded-qh (e.g., high quality minor fixes), when media segments for a specific segment are missing manifest is modified to point to a lower profile for the missing file or next profile if the lowest profile is missing. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method of Berger, Swaminathan, Marchand that downloads media content from a remote source/media provider and rewrites URLs for a newly generated manifest file with the concept of pointing to a lower profile or next segment as taught by Rothschild for the benefit of allowing users to continue playback without pauses. 

Regarding claim 67, Berger, Swaminathan, Marchand do not teach “The computerized method of Claim 65, wherein: the storing the accessed at least two of the plurality of digitally rendered media segments in the one or more second locations accessible to the computerized client device comprises storing the accessed at least two of the plurality of digitally rendered media segments via the non-managed internetwork, and at one or more storage locations of a cloud-based entity associated with the non-managed internetwork; and the producing the local data structure with the data relating to the one or more second locations comprises producing the local data structure with data relating to the one or more second locations of the cloud-based entity associated with the non-managed internetwork.” However, Rothschild teaches (¶0069, ¶0071, and ¶0125) manifest may be generated by nDVR client and then transmitted it to nDVR server for storage, the nDVR application may request the latest manifest file for the source; (¶0064) nDVR receives request to record live content and a manifest file is generated; (¶0092, ¶0102-¶0104) uniform resource identifiers for media segments are stored in a manifest file pointing to nDVR storage; (¶0025) the nDVR storage array 106 may be managed as part of the CDN 104 or may be considered a separate component of the nDVR system 100; (¶0138-¶0146) a quality control check, that nDVR may store lower profile for missing file and can be marked as recorded-pristine or recorded-qh (e.g., high quality minor fixes). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method of Berger, Swaminathan, Marchand that downloads media content from a remote source/media provider and rewrites URLs for a newly generated manifest file with the concept of nDVR storage as taught by Rothschild for the benefit of file redundancy (in case of hardware failure) or for the benefit of accessing the content from an additional user device(s) (e.g., STB, game console, computer, thin streaming client.)

Regarding claim 70, Berger, Swaminathan, Marchand do not teach “The computerized method of Claim 65, wherein the storing of the at least two of the plurality of digitally rendered media segments comprises storing the at least two of the plurality of digitally rendered media segments at a cloud-based entity, the cloud-based entity comprising a network storage location of the managed network, the network storage location specifically designated for use only by the computerized client device or a user associated therewith.” However, Rothschild further teaches (¶0017) a cloud-based network-based digital video recording (nDVR) platform; (¶0019) users can record content on the nDVR system; (¶0024 and ¶0051-¶0052) content is available/accessible for one user/client; (¶0025) the nDVR storage array 106 may be managed as part of the CDN 104 or may be considered a separate component of the nDVR system 100. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method of Berger, Swaminathan, Marchand that downloads media content from a remote source from a media provider and rewrites URLs for a newly generated manifest file with the per user storage as taught by Rothschild for the benefit of allowing users to rewtach content that they’re interested in. 

Regarding claim 75, Berger and Swaminathan do not teach “The computerized method of Claim 65, wherein the accessing of the at least two of the plurality of digitally rendered media segments consistent with the one or more network content delivery QoS guarantees comprises accessing the at least two of the plurality of digitally rendered media segments according to a prioritized hierarchy.” However, Marchand teaches (¶0029, ¶0066-¶0067, ¶0012) three levels of quality (LSD, SD, HD) and that only a certain number of clients may access high definition content. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method of Berger, Swaminathan, Marchand that downloads media content from a remote source from a media provider and rewrites URLs for a newly generated manifest file with the tiered access as taught by Marchand for the benefit of account for bandwidth variation and providing a target output level for similar clients (¶0004, ¶0012, ¶0025).

Regarding claim 76, Berger and Marchand do not teach “The computerized method of Claim 75, wherein the accessing of the at least two of the plurality of digitally rendered media segments according to the prioritized hierarchy comprises accessing one or more digitally rendered content segments relating to programming content before retrieving the one or more digitally rendered content segments relating to advertising.” However, Swaminathan teaches (¶0036 and Fig. 3-4) manifest includes one or more media segment URLs and one or more advertisement URLs arranged in a predetermined sequence, the media segments are accessed sequentially, thus the content is accessed before the ad. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Berger and Marchand to access ads after some programming content as taught by Swaminathan in order to entice/capture viewers’ attention prior to marketing.

Regarding claim 77, “The computerized method of Claim 65, wherein the storing of the at least two of the plurality of digitally rendered media segments in the one or more second locations comprises storing the at least two of the plurality of digitally rendered media segments in a local memory apparatus of the computerized client device.” Berger further teaches (¶0101) the downloaded fragments are stored on the device.

Regarding claim 78, Berger does not teach “The computerized method of Claim 65, further comprising consulting the at least one network data structure for one or more other digitally rendered media segments comprising a first advertisement; wherein: the accessing of the at least two of the plurality of digitally rendered media segments comprises accessing the one or more other digitally rendered media segments; and the producing the local data structure with the data relating to the one or more second locations comprises updating an existing local data structure, the updating comprising replacing, by the computerized client device, a second advertisement with the first advertisement.” However, Swaminathan teaches (¶0019, ¶0039, ¶0041) replacing an advertisement in a manifest based on user preference information. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of recording media content from a remote source/media provider and rewrites URLs for a newly generated manifest file as taught by Berger to modify advertisements in a manifest based on user preferences as taught by Swaminathan in order market/promote towards users and whilst promoting things that are relevant to their interests.

Regarding claim 86, “Computer readable apparatus comprising a non-transitory storage medium, the non-transitory storage medium comprising at least one computer program having a plurality of instructions, the plurality of instructions configured to, when executed on a processing apparatus, cause a computerized client device to” Berger teaches (¶0030) device is computer implemented (e.g., computer, laptop, notebook, tablet. i.e., digital device with processor, memory, and software), example device on Fig. 6 includes a display; (¶0040) streaming video over IP networks to devices; (¶0044 and ¶0046) streaming video is downloaded/recorded; (¶0096 and ¶0048) once video is recorded the user can watch video without network connection; (¶0031, ¶0018, ¶0020) app running on device plays out the video
As to “obtain, at the computerized client device, first data, at least a portion of the first data relating to a network stream manifest” Berger teaches (¶0094 and ¶0099) that the app that plays out the video, on a device, fetches and reads a manifest (i.e., network data structure) from a server; (¶0003) a content delivery network; (¶0032) system that provides or supports a service that delivers video.
As to “the network stream manifest comprising a plurality of uniform resource locators (URLs) indicative of a plurality of locations of a network server apparatus from which a plurality of respective digitally rendered content elements may be downloaded; based at least in part on the network stream manifest, download individual ones of the plurality of digitally rendered content elements from respective ones of the plurality of locations” Berger teaches (see Fig.4) that original manifest includes URL of fragments on the CDN; (¶0100) using the manifest URLs (i.e., metadata elements) to obtain the fragments; (¶0022, ¶0003, and Fig. 2) fragment are downloaded from a server that is part of a CDN; (¶0103) URL is a pointer to the network address of the fragment on the CDN.
As to “store the downloaded ones of the plurality of digitally rendered content elements in one or more second network locations of a network storage apparatus of the …content delivery network; and cause at least one of (i) a generation, or (ii) an update of an internal stream manifest to identify the one or more second network locations, the internal stream manifest disposed within the computerized client device and used by the computerized client device in rendering at least a portion of the individual ones of the plurality of digitally rendered content elements..” Berger teaches (¶0102) generating a new manifest file that points to the downloaded fragments in their locations on the device (i.e., one or more parameters); (¶0105) local/updated manifest is used to stream/play out the video; (¶0017) manifest file points to location of each of the fragments either locally, if the fragment has been stored locally or remotely if the fragment is not stored locally; (¶0070 and claim 63) content is associated with a network DVR; Berger teaches (¶0105) local/updated manifest is used to stream/play out the video.
Berger does not teach “at least two of the plurality of URLs each associated with a respective different type of service” However, Swaminathan teaches (¶0018, ¶0029, ¶0032, Fig. 8d) a manifest with content URLs and advertisement URLs (i.e., an content service and advertisement service.) Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method that uses a manifest as taught by Berger to include both content and advertisement URLs in the manifest file as taught by Swaminathan for the benefit of monetizing the content stream.
Berger and Swaminathan do not teach “the download of the individual ones of the plurality of digitally rendered content elements in accordance with one or more quality of service (QoS) requirements, the one or more QoS requirements configured by a network operator of a managed content delivery network” However, Marchand teaches (¶0004) the term level is used for multimedia streams to designate a certain quality and spatial resolution of the content; (¶0005) each level is subdivided into time segments/chunks; (¶0015-¶0017 and ¶0020-¶0021) updating/transcoding content at target level while taking account of said initial level and making the content available at the target level; (¶0045) three different levels corresponding to different data rates and resolutions for the video sequence (e.g., LSD, SD, HD); (¶0070) a client who has paid for a better quality of service is switched to a higher target level (i.e., an agreement/guarantee); (¶0070) a service or network operator can also decide to give precedence to its own clients. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method of Berger and Swaminathan that downloads media content from a remote source from a media provider and rewrites URLs for a newly generated manifest file with the concept of a service provided according to an agreement as taught by Marchand for the benefit of monetizing video that is requires more network resource to distribute and to have a good service reputation.  
 Berger, Swaminathan, and Marchand do not teach that the network is a “managed” content delivery network and rendering “without the one or more QoS requirements.” However, Rothschild teaches (¶0069, ¶0071, and ¶0125) manifest may be generated by nDVR client and then transmitted it to nDVR server for storage, the nDVR application may request the latest manifest file for the source; (¶0064) nDVR receives request to record live content and a manifest file is generated; (¶0092, ¶0102-¶0104) uniform resource identifiers for media segments are stored in a manifest file pointing to nDVR storage; (¶0025) the nDVR storage array 106 may be managed as part of the CDN 104 or may be considered a separate component of the nDVR system 100; (¶0138, ¶0144-¶0146) a quality control check, that nDVR may store lower profile for missing file and can be marked as recorded-pristine vs recorded-near pristine or recorded-qh (e.g., high quality minor fixes), when media segments for a specific segment are missing manifest is modified to point to a lower profile for the missing file or next profile if the lowest profile is missing. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method of Berger, Swaminathan, Marchand that downloads media content from a remote source/media provider and rewrites URLs for a newly generated manifest file with the concept of pointing to a lower profile or next segment as taught by Rothschild for the benefit of allowing users to continue playback without pauses.

Regarding claim 87, “The computer readable apparatus of Claim 86, wherein the at least one of (i) the generation, or (ii) the update of the internal stream manifest is effected in real-time during the rendering of at least the portion of the individual ones of the plurality of digitally rendered content elements.” Berger teaches (¶0111) playout after some of the fragments have been downloaded (if some of the new manifest file has been generated), by streaming those fragments from the local storage, even though the rest of the fragments have not yet been received from the CDN; (¶0087, ¶0109) a mobile device may download the content object as quickly as it is created.

Regarding claim 89, Berger does not teach “The computer readable apparatus of Claim 88, wherein the plurality of instructions are further configured to, when executed on the processing apparatus, cause the computerized client device to: report, to a service provider and via transmission of a data message, when the one or more replacement advertisement content elements have been played such that the service provider can account for each view of one or more advertisements respectively associated with the one or more replacement advertisement content elements.” However, Swaminathan further teaches (¶0034) having information about how many advertisement markers have been replaced as well as information regarding advertisement playback history information (played by the media playback module.) Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify apparatus of Berger with the providing of the advertisement playback history as taught by Swaminathan in order to determine the effectiveness of ads and whether advertising targets have been met.

Regarding claim 91, “The computer readable apparatus of Claim 86, wherein the internal stream manifest comprises one or more subscriber-generated content descriptors utilized used by the computerized client device to identify one or more of the downloaded ones of the plurality of digitally rendered content elements stored in the one or more second network locations.” Berger teaches (Fig. 4, element 120 ) manifest has a URLs of fragment location on the device; (¶0044-¶0045, ¶0047, ¶0054) users select which stream to download (i.e., they generate the stream.)

Claim(s) 66, is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger, Swaminathan, Marchand, and Rothschild in view of Mikhailov.
Regarding claim 66, Berger, Swaminathan, Marchand, and Rothschild do not teach “The computerized method of Claim 65, wherein: the at least one network data structure establishes a device-based security boundary around at least the computerized client device, the device-based security boundary enabling the operator of the managed network to maintain one or more content protection mechanisms over the plurality of respective digitally rendered media segments outside of the managed network; and the version of the at least one network data structure is configured to maintain the device- based security boundary; and the access, without data communication to the managed network, of the at least two of the plurality of digitally rendered media segments comprises access of the at least two of the plurality of digitally rendered media segments while the one or more content protection mechanisms are maintained.” However, Mikhailov teaches (¶0033) entitlements include whether content may be streamed or downloaded for offline viewing and specification for a geographical area within which clients may consume content; (¶0016, ¶0046) adaptive streaming with manifest; (¶0039) DRM; (¶0018 and ¶0034-¶0038) entitlement/rights server. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method that downloads media content from a remote source/media provider as taught by Berger, Swaminathan, and Rothschild with the entitlement/DRM protection as taught by Mikhailov in order to prevent unauthorized distribution of content thus protecting income streams. 

Claim(s) 68, is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger, Swaminathan, Marchand, and Rothschild in view of Kraiman et al. (US 9066138, hereinafter Kraiman.)
Regarding claim 68, Berger, Swaminathan, Marchand, and Rothschild do not teach “The computerized method of Claim 65, wherein the accessing of the at least two of the plurality of digitally rendered media segments from the respective ones of the plurality of first locations comprises accessing the at least two of the plurality of digitally rendered media segments from one or more universal edge QAM (quadrature amplitude modulation) devices.” However, Kraiman teaches (2:1-7) segments are stored in traditional edge caches; (2:59-3:28) headend provides video through edge quadrature amplitude modulation (EQAM) devices; (3:36-51) video is provided through encoded fragments. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Berger, Swaminathan, Marchand, and Rothschild with the EQAM distribution as taught by Kraiman in order to propagate the content while efficiently using available network resources (e.g., bandwidth.)  

Claim(s) 69, is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger, Swaminathan, Marchand, and Rothschild in view of MacMillan et al. (US 20080016196, hereinafter MacMillan.)
Regarding claim 69, Berger, Swaminathan, Marchand, and Rothschild do not teach “The computerized method of Claim 65, wherein: the accessing of the at least two of the plurality of digitally rendered media segments comprises accessing the at least two of the plurality of digitally rendered media segments from a portion of a virtual storage apparatus, the portion specifically associated with the computerized client device, such that only the computerized client device can access the portion of the virtual storage; and the virtual storage apparatus comprises a plurality of discrete storage apparatus disposed at different physical locations but logically operative as a single storage apparatus.” However, MacMillan teaches (¶0012 and ¶0038) a storage server in a LAN of a user; (¶0047) storage server includes volatile memory (e.g., RAM) and non-volatile memory; (¶0053) using redundant storage technique such as RAID storage; (¶0054) storage server stores content such as video for client; (¶0072-¶0073) content can be restricted to only one client, furthermore, examiner contends that if a LAN contains only one client the content would only be accessible by one client. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Berger, Swaminathan, Marchand, and Rothschild that stores and plays out a locally stored video/stream using a manifest with the teaching of storing the content in a storage server as taught by MacMillan for the advantage of allowing users to maintain a content library whilst having better read/write speeds, fault tolerance, and/or large storage.  

Claim(s) 71, is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger, Swaminathan, Marchand, and Rothschild in view of Minwalla (US 20120159542.)
Regarding claim 71, “The computerized method of Claim 70, wherein: the storing of the at least two of the plurality of digitally rendered media segments at the cloud-based entity comprises storing at least one advertisement associated with the live digitally rendered media stream” Rothschild further teaches (¶0017) a cloud-based network-based digital video recording (nDVR) platform; (¶0019) users can record content on the nDVR system; (¶0024 and ¶0051-¶0052) content is available/accessible for one user/client; (¶0025) the nDVR storage array 106 may be managed as part of the CDN 104 or may be considered a separate component of the nDVR system 100.
Berger, Swaminathan, Marchand, and Rothschild do not teach “in a storage location reserved for the storage of advertisements only” However Minwalla teaches (Fig. 1, ¶0031, ¶0041) an advertisement distribution service that is separate from the content service
As to “and the computerized method further comprises executing computerized logic configured to: (i) ignore playback of the at least one advertisement based on the computerized client device being within a premises of the user of the computerized client device; and (ii) cause playback of the at least one advertisement based on the computerized client device being outside of the premises.” Minwalla teaches (¶0016) that GPS location data is used to determine location of client devices and that targeted local advertisements that correspond to the current location and/or locale of the client device, for example moving from one city to a city in another state, this suggest that advertisements for a first region are ignored/not selected in a second region and vice versa. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Berger, Marchand, and Rothschild with the advertisement selection based on client location as taught by Minwalla for the advantage of sending advertisement that is relevant/useful to the user (e.g., a nearby pizza restaurant instead.)

Claim(s) 72, 74, is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger, Swaminathan, Marchand, and Rothschild in view of Chen (US 9710469.)
Regarding claim 72, Berger, Swaminathan, Marchand, and Rothschild do not teach “The computerized method of Claim 65, further comprising identifying a portion of the at least one network data structure, the portion indicating at least two incompatible digitally rendered media segments that are incompatible with one or more capabilities of the computerized client device; wherein the accessing of the at least two of the plurality of digitally rendered media segments is based at least in part on the identifying, and the at least two of the plurality of digitally rendered media segments are compatible with the one or more capabilities of the computerized client device and configured to replace the at least two incompatible digitally rendered media segments.” However, Chen teaches (11:14-28 and 9:56-10:14) that a manifest processing unit 126 can generate a second manifest file by replacing location identifiers for data fragments of a first resolution with location identifiers of a second resolution, when a first resolution is not supported by the device (i.e., data fragments in first resolution are not compatible), location identifiers of fragments implies fragment identifying; (11:17-25) when a first resolution is not supported, the manifest processing unit 126 can replace (thereby omitting) location identifiers of the second fragments 110 with location identifiers of the fragments in the second resolution; (11:14-28 and 10:58-11-1) that second fragments 110 supported by the device (i.e., are able to be rendered); (11:38-12:7) second fragments are also annotated/augmented fragments (e.g., with sports information/score.) Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Berger, Swaminathan, Marchand, and Rothschild with the replacement of resolution fragments that are not supported by a user device with fragments that are supported as taught by Chen in order to ensure that content is played back properly.

Regarding claim 74, Berger, Swaminathan, Marchand, and Rothschild do not teach “The computerized method of Claim 65, wherein the producing of the local data structure comprises omitting at least one digitally rendered content segment that is incompatible with one or more capabilities of the computerized client device.” However, Chen teaches (11:14-28 and 9:56-10:14) that a manifest processing unit 126 can generate a second manifest file by replacing (thereby omitting) location identifiers for data fragments of a first resolution with location identifiers of a second resolution, when a first resolution is not supported by the device (i.e., data fragments in first resolution are not compatible); (12:22-25) that the manifest processing unit 126 is located on user device. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Berger, Swaminathan, Marchand, and Rothschild with the replacement of resolution fragments that are not supported by a user device with fragments that are supported as taught by Chen in order to ensure that content is played back properly.

Claim(s) 73, is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger, Swaminathan, Marchand, and Rothschild in view of Phillips et al. (US 20150127845, hereinafter Phillips.)
Regarding claim 73, Berger, Swaminathan, Marchand, and Rothschild do not teach “The computerized method of Claim 65, further comprising: identifying a portion of the at least one network data structure that is incomplete; and causing completion of the portion of the at least one network data structure, the completion based on at least the accessing of the at least two of the plurality of digitally rendered media segments.” However, Phillips teaches (¶0057) a node may have an incomplete collection of segment files reference an associated manifest; (¶0059) defragmentation of adaptive streaming segment files process whereby content manifest as well as database/cache where segment files are stored is analyzed in order to determine if any segment files reference by/in the manifest are absent, if so pulling/retrieving the missing segment files. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Berger, Swaminathan, Marchand, and Rothschild with the defragmentation process as taught by Phillips for the benefit of redundancy/backups and for more rapid deployment of segments when requested.

Claim(s) 79, is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger, Swaminathan, Marchand, and Rothschild in view of Joao (US 20120284747.)
Regarding claim 79, Berger, Swaminathan, Marchand, and Rothschild do not teach “The computerized method of Claim 78, wherein the first advertisement: (i) bears a logical or deterministic relationship to at least one of an operational or business parameter, and (ii) is encoded so as to permit delivery over a designated network distribution path.” However, Joao teaches (¶0101) advertisement has a link/hyperlink to an order page, shopping cart, webpage, website for facilitating a transaction/purchase of the respective product, good, service, shown. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of over Berger, Swaminathan, Marchand, and Rothschild to modify advertisements in a manifest with a hyperlink/link as taught by Joao in order to remove barriers/simplify the process for users to acquire said product, good, or service.

Claim(s) 80, 82, is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger in view of Swaminathan.
Regarding claim 80, “A computerized client device, the computerized client device comprising: display apparatus; processor apparatus; and storage apparatus in data communication with the processor apparatus, the storage apparatus comprising at least one computer program configured to, when executed on the processor apparatus, cause the computerized client device to” Berger teaches (¶0030) device is computer implemented (e.g., computer, laptop, notebook, tablet. i.e., digital device with processor, memory, and software), example device on Fig. 6 includes a display; (¶0040) streaming video over IP networks to devices.
As to “cause storage of a plurality of digitally rendered content elements at a plurality of network locations, the plurality of network locations indicated by a plurality of uniform resource locators (URLs) which enable access to the plurality of respective digitally rendered content elements” Berger teaches (¶0044 and ¶0046) streaming video is downloaded/recorded; (¶0096 and ¶0048) once video is recorded the user can watch video without network connection; (¶0102 and Fig. 4) generating a new manifest file that points (via URL) to the downloaded fragments in their locations on the device (i.e., one or more parameters); (¶0105) local/updated manifest is used to stream/play out the video; (¶0017) manifest file points to location of each of the fragments either locally, if the fragment has been stored locally or remotely if the fragment is not stored locally; (¶0070 and claim 63) content is associated with a network DVR; Berger teaches (¶0105) local/updated manifest is used to stream/play out the video.
As to “retrieve a local stream manifest, the local stream manifest indicative of the plurality of network locations and used by the computerized client device in rendering the plurality of digitally rendered content elements; retrieve two or more of the plurality of digitally rendered content elements in accordance with the local stream manifest; reconstruct a digitally rendered media content stream based at least in part on the retrieved two or more of the plurality of digitally rendered content elements; and cause display, via the display apparatus, of the digitally rendered media content stream.” Berger teaches (¶0105) local/updated manifest is used to stream/play out the video; (Fig. 4) manifest has URL for fragments for play out; (¶0095 and ¶0048) once video is recorded the user can watch video without network connection; (¶0031, ¶0018, ¶0020) app running on device plays out the video.
Berger does not teach “at least two of the plurality of URLs each associated with a respective different type of service.” However, Swaminathan teaches (¶0018, ¶0029, ¶0032, Fig. 8d) a manifest with content URLs and advertisement URLs (i.e., an content service and advertisement service.) Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method that uses a manifest as taught by Berger to include both content and advertisement URLs in the manifest file as taught by Swaminathan for the benefit of monetizing the content stream.

Regarding claim 82, “The computerized client device of Claim 80, further comprising a software-based graphical user interface (GUI), the GUI configured to enable a user of the computerized client device to select media content based on at least one of (i) a subscriber- generated content descriptor, or (ii) a default content descriptor; wherein the at least one of (i) the subscriber-generated content descriptor, or (ii) the default content descriptor is descriptive of the local stream manifest.” Berger teaches (Fig. 11 and ¶0074) GUI with downloaded content name (e.g., Shrek.)

Claim(s) 81, is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger and Swaminathan in view of Rothschild and Rolls et al. (US 20060225118, hereinafter Rolls.)
Regarding claim 81, Berger and Swaminathan do not teach “The computerized client device of Claim 80, wherein: the causation of the storage of the plurality of digitally rendered content elements at the plurality of network locations is enabled via a managed content delivery network” However, Rothschild teaches (¶0069) manifest may be generated by nDVR client and then transmitted it to nDVR server for storage; (¶0064) nDVR receives request to record live content and a manifest file is generated; (¶0025) nDVR is paired with an edge server; (¶0025) nDVR is managed as a part of a CDN. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method of Berger and Swaminathan that downloads media content from a remote source/media provider and rewrites URLs for a newly generated manifest file with the concept of nDVR storage as taught by Rothschild for the benefit of file redundancy (in case of hardware failure) or for the benefit of accessing the content from an additional user device(s) (e.g., STB, game console, computer, thin streaming client.)
Berger, Swaminathan, and Rothschild do not teach “each of the plurality of network locations accessible to a Data over Cable Service Interface Specification (DOCSIS)-based edge modulator device… and the retrieval of the two or more of the plurality of digitally rendered content elements comprises a streaming of the two or more of the plurality of digitally rendered content elements using the DOCSIS-based edge modulator device of the managed content delivery network.” However, Rolls teaches (¶0030) Edge QAM (quadrature amplitude modulation) with traditional DOCSIS encapsulation distribution; (¶0029-¶0030) packetized stream are placed on QAM channels. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method of Berger, Swaminathan, and Rothschild that generates a manifest for a nDVR to be paired to an edge server with Edge QAM with traditional DOCSIS encapsulation as taught by Rolls for the benefit of efficiently multiplexing and transmitting media signals.  

Claim(s) 83, is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger and Swaminathan in view of Athias (US 20100125882.)
Regarding claim 83, Examiner notes that Berger teaches (Fig. 11) displaying a listing of locally available playlists/manifest already downloaded.
Berger and Swaminathan do not teach “The computerized client device of Claim 80, wherein: the at least one computer program is further configured to, when executed on the processor apparatus, cause the computerized client device to: receive input relating to a search term; utilize the input to cause performance of a search, the search based on the search term; display of a data structure of playlists, the data structure of playlists resulting from the performed search; and receive input relating to a selection of a particular playlist from the displayed data structure of playlists; and the retrieval of the local stream manifest comprises retrieval of a stream manifest for the selected particular playlist.” However, Athias teaches (¶0043-¶0044 and ¶0055) users are able to save playlist locally; (¶0053, claims 4 and 5) users are able to search for and obtain playlists using a search engine. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the client that stores local manifests/playlist of content as taught by Berger and Swaminathan with the search playlist function as taught by Athias for the benefit of allowing users the ability to quickly find the playlist/content that they desire.

Claim(s) 84, is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger and Swaminathan in view of Marsh et al. (US 20090052870, hereinafter Marsh.)
Regarding claim 84, Berger and Swaminathan do not teach “The computerized client device of Claim 80, wherein: the at least one computer program is further configured to, when executed on the processor apparatus: record a plurality of digital media programs according to a pre-arranged schedule; and automatically select one or more of the plurality of recorded digital media programs based on data relating to pre-defined selection criteria; and the display, via the display apparatus, of the digitally rendered media content stream comprises display of the selected one or more of the plurality of recorded digital media programs.” However, Marsh teaches (¶0077) users can schedule recordings and can automatically playback a recording. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of by Berger and Swaminathan that stores a video using a manifest with teaching of using scheduling and automatically playing back content as taught by Marsh so that users don’t miss out on watching their favorite content.

Claim(s) 85, is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger and Swaminathan in view of Kennedy et al. (US 20140189743, hereinafter Kennedy.)
Regarding claim 85, Berger and Swaminathan do not teach “The computerized client device of Claim 80, wherein the display, via the display apparatus, of the digitally rendered media content stream comprises display of the digitally rendered media content stream as part a continuous stream on a virtual channel, the virtual channel: (i) comprising digitally rendered content compiled from a plurality of different content sources, and (ii) personalized based at least in part on data relating to one or more preferences, the one or more preferences associated with at least the computerized client device or a user thereof.” However, Kennedy teaches (¶0059) a system that engages in dynamic learning and modifies what is displayed on a virtual channel based on user preferences (e.g., the system will recognize that the viewer prefers to watch live basketball game to a previously played football game and displaying the live basketball game); (¶0020) content is received from various sources. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Berger and Swaminathan that plays out a video/stream using a manifest with teaching of using a virtual channel that learns a user’s preferences as taught by Kennedy in order provide the user with content that is relevant to their interests.

Claim(s) 88, is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger, Swaminathan, Marchand, and Rothschild in view of Knepper.
Regarding claim 88, Berger, Swaminathan, Marchand, and Rothschild do not teach “The computer readable apparatus of Claim 86, wherein: the obtainment of the first data comprises retrieval of at least one indication of an advertisement insertion time stamp associated with a digital media stream; and the plurality of instructions are further configured to, when executed on the processing apparatus, cause the computerized client device to: select one or more advertisement content elements of the digital media stream for replacement according to one or more preferences, the one or more preferences associated with the computerized client device or a user thereof, and during each playback instance of the one or more advertisement content elements, dynamically replace, via at least the computerized client device, the one or more advertisement content elements with one or more replacement advertisement content elements at the advertisement insertion time stamp.” However, Knepper teaches (¶0035, ¶0049) client uses a playlist/instruction file for playback; (¶0052) new (HTML) tags, not standard to HTML programming, have been developed as a feature of the invention (or as an independent invention) and are utilized to control the addition of advertisement files; (¶0053-¶0055) <ADInsert> html tag to insert advertisement Playlist=http://dl.sitename/folder1/folder2/adclip.zip; (¶0078-¶0079) other ways to load advertisements using HTML tags; dynamically targeting advertisement to users (¶0077.) Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method that uses a manifest as taught by Berger, Swaminathan, Marchand, and Rothschild to include dynamic HTML tags as taught by Knepper for the benefit of providing advertising that users find relevant/interesting. 

Claim(s) 90, is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger, Swaminathan, Marchand, and Rothschild in view of Luong (US 20110283311) and Watanabe (US 20130282876.)
Regarding claim 90, “The computer readable apparatus of Claim 86, wherein: the plurality of instructions are further configured to, when executed on the processing apparatus, cause the computerized client device to: based on receipt of second data representative of a request for playback of a digital media stream, retrieve the internal stream manifest” Berger teaches (¶0105) local/updated manifest is used to stream/play out the video.
Berger, Swaminathan, Marchand, and Rothschild do not teach “determine whether the playback of the digital media stream is authorized; and based on a determination that the playback of the digital media stream is authorized, cause display, at the computerized client device, of the digital media stream” However, Luong teaches (¶0132, ¶0133, and Fig. 12) determining if access control restrictions are applicable and that if access is restricted content is identified, replacing (i.e., omitting) the access restricted content. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the local manifest of Berger, Swaminathan, Marchand, and Rothschild to apply access restriction as taught by Luong in order to give parents control over what content their children watch.
Berger, Swaminathan, Marchand, Rothschild, and Luong do not teach “and the playback comprises reconstruction of the digital media stream, the reconstruction comprising (i) utilization of at least the stored ones of the plurality of digitally rendered content elements, and (ii) omission of at least one digitally rendered content element that is incompatible with one or more capabilities of the computerized client device.” However, Watanabe teaches (¶0003-¶00014) the use of an MPD to select and stream the desired representation of content; (¶0010) a plurality of representation are described whose codec, bit rate, frame rate, resolution and other information are different, the client then selects a Representation having a codec, bit rate, a frame rate, a resolution, and other information which correspond to those reproducible on the client’s machine; (¶0160-¶0161) that based on the properties of a reproducing device certain devices (e.g., a television with high resolution) can display both image content and time-text content, while other devices (e.g., mobile terminal) can display the low resolution image content but not the time-text content. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Berger, Swaminathan, Marchand, Rothschild, and Luong with the group attributes as taught by Watanabe in order for the client to understand which content can and cannot be reproduced whilst permitting users to enjoy sub video contents alongside the video.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629. The examiner can normally be reached 11:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Frank Johnson/Examiner, Art Unit 2425